        Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

KANEM SLEDGE                        )
                                    )
     Plaintiff                      )                 CIVIL ACTION NO.
                                    )
     v                              )
                                    )
NEXSTAR MEDIA GROUP, INC dba        )                 JURY TRIAL DEMANDED
WRBL TV                             )
                                    )
      Defendant                     )
___________________________________ )

                                   COMPLAINT

      COMES NOW Plaintiff, Kanem Sledge, and respectfully shows as follows:

                                 INTRODUCTION

                                          1.

      This is an action alleging discrimination under the Americans With

Disabilities Act Amendments Act (ADAAA), 42 U.S.C. §§ 12101, et seq. Plaintiff

seeks actual and compensatory damages, punitive damages, back pay, front pay,

attorneys' fees and costs, as well as a trial by jury. Plaintiff sues for damages and

equitable relief pursuant to the Age Discrimination and Employment Act, 29

U.S.C. §§ 621, et seq. together with liquidated damages Plaintiff seeks

reimbursement for her litigation expenses and a reasonable attorney's fee.




                                           1
        Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 2 of 14




Plaintiff also seeks equitable relief, including reinstatement to his pre-

discrimination employment status or front pay in lieu of reinstatement.

                   PARTIES, JURISDICTION AND VENUE

                                           2.

      Kanem Sledge, hereinafter “Plaintiff,” is a citizen of Georgia regarded as

having a disability by Defendant and is a resident of Columbus, Muscogee County,

Middle District of Georgia.

                                           3.

      Nextstar Media Group, Inc, “Nextstar” or simply “Defendant”, is a body

corporate under the laws of the State of Delaware. Defendant owns and operates a

large number of television stations in the U.S., including WRBL-TV (“WRBL”)

located at 1350 13th Avenue, Columbus, GA 31901.

                                           4.

      The claims in this lawsuit present federal questions. This Court has

jurisdiction over this case pursuant to 28 U.S.C. § 1331 (federal question), 28

U.S.C. §§ 2201 and 2202 (declaratory judgment), 42 U.S.C. § 12117(a).

                                           5.

      Venue is proper in this district and division pursuant to 28 U.S.C. § 1391

because Defendant conducts business in this district and division and the




                                           2
           Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 3 of 14




employment practices involved in this dispute occurred in Columbus, Middle

District, Georgia.

                         ADMINISTRATIVE REMEDIES

                                           6.

       Plaintiff timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on or about April 24, 2020 in which he

alleged with particularity his claims of perceived disability. (Exhibit A).

                                           7.

       Plaintiff received a Notice of Right to Sue from the EEOC issued on May

20, 2020. (Exhibit B).

                                           8.

       Plaintiff has exhausted all administrative remedies prior to initiating this

lawsuit.

                                           9.

       This action is brought within 90 days from receipt of the Notice of Right to

Sue.

                                       FACTS

                                          10.

       In March 1999 Plaintiff commenced employment at WRBL-TV/ Nexstar

Media Group, Inc. as a fulltime News Director.


                                           3
         Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 4 of 14




                                         11.

      Plaintiff began his career at WRBL as the 11pm News Director.

                                         12.

      In 2003 Plaintiff began directing the 6pm newscast and the 11pm newscast.

                                         13.

      Plaintiff has been directing both newscasts for the last 17 years.

                                         14.

      Plaintiff was a 47-year-old African American male when the discrimination

began.

                                         15.

      In August of 2019, Plaintiff went to a hospital emergency room (ER) with

chest fluttering and having difficulty breathing while walking.

                                         16.

      The ER physicians confirmed that Plaintiff was experiencing Atrial

Fibrillation and moved him to the intensive care unit.

                                         17.

      Plaintiff was released from the hospital and sent home with 6 different

medications and a defibrillator vest.

                                         18.

      Plaintiff’s ability to do his job was not impaired, however.


                                          4
        Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 5 of 14




                                         19.

      Within a short time, following Thanksgiving, 2019 Plaintiff was informed

that he was being made a part-time employee by one of the station managers.

                                         20.

      Plaintiff’s hours were then cut to 3 hours per day 4 days per week and then

to 1 hour per day at 3 days per week.

                                         21.

      While there have been other time reductions to persons similarly situated

and not considered by Defendant as disabled, none was penalized to the extent that

Plaintiff was.

                                         22.

      Several of those persons are not 40 years of age or greater and were less

qualified than Plaintiff in material ways, such as operations strength, successful

experience and more.

                                         23.

      Though news production creates an inherently stressful environment

Plaintiff could have performed his job with or without accommodations.

                                         24.

      Defendant regarded Plaintiff as being disabled and had been required to

make some accommodation at the time of Plaintiff’s cardiac events, but Plaintiff


                                          5
        Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 6 of 14




had returned to full-time employment months before the discriminatory events

complained of herein.

                                         25.

      While employed with WRBL, Plaintiff maintained an excellent performance

record and received increases in pay and responsibility for such performance.

                                         26.

      Plaintiff could perform his job well with or without accommodation.

                                         27.

      During the course of Plaintiff’s employment with WRBL, he trained and

cross-trained employees in a variety of roles requiring specific skillsets.

                                         28.

      Those employees, similarly situated, were less than 40 years of age and not

regarded as having a disability

                                 COUNT I
                           VIOLATION OF ADAAAA

                                         29.

      Defendant intentionally, with malice and reckless indifference to Plaintiff’s

rights, violated the ADAAA by truncating his employment because of his

disability and/or his perceived need for reasonable accommodation.




                                           6
        Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 7 of 14




                                          30.

      As a direct and proximate result of Defendant’s intentional discrimination,

Plaintiff has suffered out-of-pocket losses and has been deprived of job-related

economic benefits, including income in the form of wages and other job-related

benefits, including health insurance benefits.

                                          31.

      In addition, Defendant’s actions have caused, continue to cause, and will

cause Plaintiff to suffer damages for physical pain and suffering, emotional

distress, mental anguish, loss of enjoyment of life, and other non-pecuniary losses

all in an amount to be established at trial.

                                          32.

      Moreover, Plaintiff is entitled to be reinstated to employment by Defendant

and, if reinstatement is not feasible under the circumstances, Plaintiff is entitled to

an award of damages for future lost wages and benefits of employment.

                                          33.

      Defendant’s discriminatory conduct has caused and continues to cause

Plaintiff to suffer substantial physical and mental/emotional distress, fatigue, and

inconvenience.




                                           7
        Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 8 of 14




                           COUNT II
                      VIOLATION OF ADAAA
           DISCRIMINATORY REDUCTION IN WORK HOURS
          RESPONSIBILITY AND BENEFITS OF EMPLOYMENT

                                          34.

      Plaintiff had a “regarded as” disability as defined by the ADA Amendments

Act in that he had experienced a physical impairment, cardiovascular functional

impairment placing Plaintiff at higher risk for stroke, that was not both minor and

transitory (lasting 6 months or less).

                                          35.

      Plaintiff had established a record of his disabilities, including his heart

disease, that while substantially limiting several major life activities including, but

not limited to, performing some manual tasks, sleeping, standing, lifting, bending,

concentrating, thinking, communicating, breathing and walking (when

symptomatic) and working at occupational tasks other than those required by

Defendant.

                                          36.

      Once improving to the release for work status, Plaintiff with appropriate

medication, was able to perform all job functions for Defendant unimpaired with or

without accommodation.




                                           8
        Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 9 of 14




                                         37.

      Upon information and belief, Defendant would not have penalized Plaintiff

had he not had a disability, record of disability or had he not been regarded as

disabled.

                                         38.

      Defendant intentionally, with malice and reckless indifference to Plaintiff’s

rights, violated the ADAAA by treating him differently than his non-disabled

coworkers despite knowing that the ADAAA required equal terms, conditions and

privileges of employment for all employees “regarded as” disabled, and equal

terms, conditions and privileged of employment for employees with a disability or

record of disability.

                                         39.

      Defendant’s actions amount to a violation of the ADAAA, 42 U.S.C. §

12112, which prohibits discrimination on the basis of disability.

                                         40.

      As a direct and proximate result of Defendant’s intentional discrimination,

Plaintiff has suffered out-of-pocket losses and has been deprived of job-related

economic benefits, including income in the form of wages and other job-related

benefits, including health insurance benefits.




                                          9
        Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 10 of 14




                                          41.

      In addition, Defendant’s actions have caused, continue to cause, and will

cause Plaintiff to suffer damages for physical pain and suffering, emotional

distress, mental anguish, loss of enjoyment of life, and other non-pecuniary losses

all in an amount to be established at trial.

                                          42.

      Moreover, Plaintiff is entitled to be reinstated to employment by Defendant

and, if reinstatement is not feasible under the circumstances, Plaintiff is entitled to

an award of damages for future lost wages and benefits of employment.

                            COUNT III
              AGE DISCRIMINATION IN EMPLOYMENT ACT

                                          43.

      Defendant cut Plaintiff’s compensable time because of his age. This action

violated § 4(a)(1) of the Age Discrimination in Employment Act of 1967, 29

U.S.C.A. § 623(a)(1).

                                          44.

      Cutting out almost all of Plaintiff’s compensable time amounted to a de

facto constructive discharge.

                                          45.

      Less qualified persons than Plaintiff not 40 years old or more were treated

more favorably.
                                           10
        Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 11 of 14




                                          46.

      As a direct and proximate result of the discharge, because of his age in

violation of the ADEA, Plaintiff suffered damages in an amount to be determined

at trial, including, but not limited to, lost salary, bonuses, and other forms of

compensation and lost retirement benefits, insurance benefits, and other employee

benefits.

                                          47.

      Plaintiff was without fault in the premises and has continuously attempted to

mitigate his damages without success.

                             COUNT IV
            ATTORNEY’S FEES AND EXPENSES OF LITIGATION

                                          48.

      Defendant has acted in bad faith and has been stubbornly litigious, causing

Plaintiff unnecessary trouble and expense.

                                          49.

      Consequently, Plaintiff is entitled to recover attorney’s fees pursuant to 42

U.S.C. §§ 12101, et seq.

                                          50.

      Plaintiff is therefore entitled to seek his reasonable costs and expenses,

including attorneys’ fees, as part of his recovery from Defendant for Defendant’s

violations of state and federal law.
                                           11
    Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 12 of 14




                         PRAYERS FOR RELIEF

WHEREFORE, Plaintiff Karem Sledge seeks the following relief:

a) A permanent injunction enjoining Defendant, its officers, agents, successors,

   employees, attorneys, and those acting in concert with them, from engaging

   in any employment practice or policy which discriminates against Plaintiff

   and other qualified employees on the basis of disability in violation of the

   ADAAA;

b) Judgment in Plaintiff’s favor against Nexstar on Counts I through III of this

   Complaint;

c) An Order requiring Defendant to make Plaintiff whole by providing for his

   out-of-pocket losses as well as back pay in an amount equal to the sum of

   any wages, salary, employment benefits or other compensation denied or

   lost as a result of Defendant’s violations of the ADAAA, together with

   interest thereon;

d) An Order requiring Defendant to reinstate Plaintiff or for front pay

   equivalent to the pay and benefits Plaintiff would likely have earned were it

   not for Defendant’s unlawful and discriminatory acts;

e) An Order requiring Defendant to compensate Plaintiff for mental and

   emotional damages, pain and suffering, and for out-of-pocket losses suffered




                                      12
       Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 13 of 14




      as a result of Defendant’s unlawful and discriminatory acts pursuant to the

      ADAAA;

   f) An award of punitive damages to punish Defendant’s willful and intentional

      violations of the ADAAA as provided by 42 U.S.C. § 12117(a);

   g) An Order requiring reinstatement of Plaintiff’s right to health insurance and

      other benefits under Defendant’s benefit plans;

   h) A jury trial on all issues so triable;

   i) An Order granting Plaintiff a reasonable attorney’s fee and reasonable expert

      witness fees together with any and all other costs associated with this action

      as provided by the ADAAA;

   j) An Order granting Plaintiff costs and attorney’s fees per 42 U.S.C. §§

      12101, et seq.;

   k) An Order finding discrimination because of age and awarding liquidated

      damages and;

   l) Such additional relief as the Court deems proper and just.

Respectfully submitted this 22nd day of July 2020.


                                                /s/ John W. Roper_______
                                                John W. Roper
                                                Georgia Bar No: 614159

The Roper Law Firm
233 12th Street
Suite 602
                                           13
      Case 4:20-cv-00170-CDL Document 1 Filed 07/22/20 Page 14 of 14




Columbus, GA 31901
(706)596-5353
(706)780-1014-fax
johnroper@roperlaw.com




                                   14
